DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2020 and 01/19/2022 are being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities: 
Regarding claim 19, line 1: “claim18” should read “claim 18”.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 13-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5: It is unclear if “a visible area” and “a non-visible area” are the same elements as or different elements than “a visible area” and “a non-visible area” recited in claim 4, on which claim 5 depends.
Regarding claim 13: “the processor” lack antecedent basis.
Regarding claim 14: “the bending angle”, “the current folding angle” and “the processor” lack antecedent basis.
Regarding claim 18: “the processor” lacks antecedent basis.
Regarding claim 19: “the bending angle”, “the current folding angle”, and “the processor” lack antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai (US 20180040678 A1).Regarding claim 1:Zhai teaches (FIGS. 1A-1B) a foldable display (abstract; FIG. 1A -> FIG. 1B), comprising:
a bendable region (121), the bendable region comprising a first surface (surface seen in FIG. 1A / outside display surfaces of FIG. 1B) functioning as a display surface ([0023]) of the display and a second surface (back of surface seen in FIG. 1A / 150 / inside surfaces of 122 seen in FIG. 1B) disposed opposite to the first surface; 
wherein the foldable display has an unfolded state (FIG. 1A), a folded state (FIG. 1B), and a half- folded state (inherent intermediate state between FIG. 1A and FIG. 1B - also see [0027]-[0028]); 
wherein the foldable display comprises a state detecting unit for detecting a current state of the foldable display, the state detecting unit comprises a pressure sensor (130 - e.g. [0027]-[0028]) disposed in the bendable region for detecting a deformation state of a surface of the bendable region and generating an electrical signal indicating a corresponding deformed state (e.g. [0027]-[0028])
Regarding claim 2:Zhai teaches all the limitations of claim 1, as mentioned above.Zhai also teaches:
wherein in the unfolded state, the first surface and the second surface are not deformed (FIG. 1A); wherein in the folded state, the first surface and the second surface are deformed, and an included angle between portions of the display on both sides of the bendable region is 0 degrees (FIG. 1B); and 
wherein in the half-folded state, the first surface and the second surface are deformed, and the included angle between the portions of the display on both sides of the bendable region is greater than 0 degrees and less than 180 degrees (inherent intermediate state between FIG. 1A and FIG. 1B - also see [0027]-[0028])
Regarding claim 4:Zhai teaches all the limitations of claim 1, as mentioned above.Zhai also teaches (FIG. 1A):
wherein a display surface of the foldable display comprises a visible area (110) and a non-visible area (120) located beside or around the visible area, and the pressure sensor (130) is located on the non-visible area (120) of the display surface or on a non-display surface of the foldable display
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 20180040678 A1) in view of Seo et al. (US 20170160899 A1).Regarding claim 3:Zhai teaches all the limitations of claim 1, as mentioned above.Zhai fails to explicitly teach:
wherein the state detecting unit further comprises a processor configured to receive and identify the electrical signal transmitted by the pressure sensor, the processor is used for obtaining the angle between the portions of the display on both sides of the bendable region according to the electrical signal and indicating a state in which the foldable display is inSeo teaches:
wherein the state detecting unit further comprises a processor configured to receive and identify the electrical signal transmitted by the pressure sensor, the processor is used for obtaining the angle between the portions of the display on both sides of the bendable region according to the electrical signal and indicating a state in which the foldable display is in ([0018], [0031], [0126])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the angle based on the sensor signals, as taught by Seo, in the device of Zhai as it is an art-recognized suitable means for quantizing “the bending degree” of Zhai. The examiner notes that Zhai teaches determining the bending degree, but fails to explicitly teach determining an “angle”. Seo is relied upon as explicitly teaching determining an “angle”.

Claims 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 20180040678 A1) in view of Moriwaki (US 20150022445 A1).Regarding claim 5:Zhai teaches all the limitations of claim 4, as mentioned above.Zhai also teaches (FIG. 1A):
wherein the display surface of the foldable display comprises a visible area (110) and a non-visible area (120) located beside or around the visible areaZhai fails to teach:
the pressure sensor is located in the visible area of the display surface of the foldable display and the pressure sensor is made of transparent materialMoriwaki teaches (e.g. FIGS. 1-2):
the sensor (106 - e.g. [0044]) is located in the visible area of the display (110) surface of the foldable display and the sensor is made of transparent material (e.g. [0044]-[0045])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sensor(s) transparent and also have sensors located in the visible area of the display, as taught by Moriwaki, in the device of Zhai to allow for more sensors, increased sensing area, and, thus, increased accuracy, without interfering with the visibility of the display.
Regarding claim 6:Zhai and Moriwaki teach all the limitations of claim 5, as mentioned above.Zhai also teaches:
wherein the pressure sensor is a resistive pressure sensor (e.g. [0027], FIGS. 4-7)
Regarding claim 7:Zhai and Moriwaki teach all the limitations of claim 6, as mentioned above.Zhai also teaches (FIGS. 7A-7B):
wherein the resistive pressure sensor comprises a first deformation resistor (“R2”)
Regarding claim 8:Zhai and Moriwaki teach all the limitations of claim 7, as mentioned above.Zhai also teaches (FIGS. 7A-7B):
wherein the resistive pressure sensor further comprises a first resistor, a second resistor, and a third resistor (R1, R3, R4); the first resistor, the second resistor and the third resistor are balanced resistors each having a constant resistance, and the constant resistance is equal to a resistance of the first deformation resistor when the first deformation resistor is not deformed ([0051]-[0056] teaches multiple embodiments and at least one of these teaches R1-R4 having equal resistances - “In an embodiment of the disclosure, optionally, under the condition that the Wheatstone bridge is kept balanced, that is, Rr1/Rr4=Rr3/Rr2, the resistance values of R1-R4 may be different from or the same with each other”); 
wherein the first resistor, the second resistor, the third resistor and the first deformation resistor constitute a first Wheatstone balance bridge (R1-R4 are shown as a wheatstone bridge in FIGS. 7A-7B; e.g. [0052])
Regarding claim 9:Zhai and Moriwaki teach all the limitations of claim 8, as mentioned above.Zhai also teaches:
wherein the first Wheatstone balance bridge (FIG. 1A - 130) is located in the non-visible area (FIG. 1A - 120) of the display surface of the foldable display, and a geometric center of the first deformation resistor (FIGS. 7A-7B - R2) overlaps with a bending axis of the bendable region (FIGS. 7A-7B - 121)
Regarding claim 10:Zhai and Moriwaki teach all the limitations of claim 9, as mentioned above.Zhai also teaches:
wherein the resistive pressure sensor further comprises a second deformation resistor (FIG. 1A - right, unlabeled 130 being the second deformation resistor and the left 130 being the first deformation resistor; FIGS. 7A-7B - R2; The examiner notes that the resistive elements of FIGS. 7A-7B correspond to each of the left and right 130s of FIG. 1A), 
the second deformation resistor (FIG. 1A - right, unlabeled 130) is located in the non-visible area (FIG. 1A - 120) of the display surface of the foldable display and corresponding to a position of the first deformation resistor (FIG. 1A - the left and right 130s have corresponding positions in that they are symmetrically disposed on each side of the device and vertically aligned); 
wherein the resistive pressure sensor further comprises a fourth resistor, a fifth resistor, and a sixth resistor (FIGS. 7A-7B - R1, R3, R4); the fourth resistor, the fifth resistor and the sixth resistor are balance resistors each having a constant resistance, and the constant resistance of each of the fourth, fifth and sixth resistors is equal to a resistance of the second deformation resistor when the second deformation resistor is not deformed ([0051]-[0056] teaches multiple embodiments and at least one of these teaches R1-R4 having equal resistances - “In an embodiment of the disclosure, optionally, under the condition that the Wheatstone bridge is kept balanced, that is, Rr1/Rr4=Rr3/Rr2, the resistance values of R1-R4 may be different from or the same with each other”); 
wherein the fourth resistor, the fifth resistor, the sixth resistor and the second deformation resistor constitute a second Wheatstone balanced bridge (R1-R4 are shown as a wheatstone bridge in FIGS. 7A-7B; e.g. [0052])
Regarding claim 12:Zhai and Moriwaki teach all the limitations of claim 8, as mentioned above.Zhai also teaches:
the sensor is a Wheatstone balance bridge (R1-R4 are shown as a wheatstone bridge in FIGS. 7A-7B; e.g. [0052])
Zhai fails to teach:
wherein the sensor is located on a display surface of the foldable display and the resistors constituting the sensor each are made of transparent material, a geometric center of the sensor overlaps with a bending axis of the bendable region, a projection length of the first deformation resistor along the bending axis direction of the bendable region is equal to a length of the bending axis of the bendable regionMoriwaki teaches (e.g. FIGS. 1-2):
wherein the sensor (106) is located on a display surface (e.g. 110) of the foldable display and the resistors constituting the sensor each are made of transparent material (e.g. [0044]-[0045]), a geometric center of the sensor (106) overlaps with a bending axis of the bendable region (e.g. FIGS. 5-6 and 11-14), a projection length of the first deformation resistor (106) along the bending axis direction of the bendable region is equal to a length of the bending axis of the bendable region(e.g. FIGS. 1-2, 5-6 and 11-14)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sensor(s) transparent and also have sensors located in the visible area of the display and across the length of the bending axis, as taught by Moriwaki, in the device of Zhai to allow for more sensors, increased sensing area, and, thus, increased accuracy, without interfering with the visibility of the display. The examiner notes that Zhai teaches the resistive sensors on the side of the device (FIG. 1A - sensors 130) and Moriwaki teaches the sensors being transparent and spanning the display (FIG. 1 - sensor 106, display 110). Thus, the combination of Zhai and Moriwaki teaches to one of ordinary skill in the art that the sensor(s) may span the entirety of the width of the device and the sensors may be transparent such that they may be located on the display surface without interfering therewith.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 20180040678 A1) in view of Moriwaki (US 20150022445 A1) and further in view of Kobayashi et al. (JP 2019032885 A - all citations are to the attached English translation).Regarding claim 11:Zhai and Moriwaki teach all the limitations of claim 8, as mentioned above.Zhai also teaches:
a geometric center of the first deformation resistor (FIGS. 7A-7B - R2) overlaps with a bending axis of the bendable region (FIGS. 7A-7B - 121)Zhai fails to teach:
wherein the first Wheatstone balance bridge  is located on the non-display surface of the foldable display, and a projection length of the first deformation resistor along the bending axis direction of the bendable region is equal to a length of the bending axis of the bendable regionKobayashi teaches (FIG. 6):
wherein the sensor (230) is located on the non-display surface of the foldable display, and a projection length of the first deformation resistor (230) along the bending axis direction of the bendable region is equal to a length of the bending axis of the bendable region (see FIG. 6 in which sensor 230 spans the width of the device)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the deformation/bending sensor of Kobayashi in the device of Zhai to allow for more sensors, increased sensing area, and, thus, increased accuracy, without interfering with the visibility of the display.
Regarding claim 13:Zhai and Moriwaki teach all the limitations of claim 7, as mentioned above.Zhai also teaches:
wherein the current state of position of the foldable display can be determined by comparing the magnitude of the voltage signal detected by the processor ([0051]-[0056])Zhai fails to teach:
wherein when the foldable display is in the unfolded state, the first deformation resistor has a maximum resistance value and the electrical signal detected by the processor is a maximum voltage signal; wherein when the foldable display is in the folded state, the first deformation resistor has a minimum resistance value and the electrical signal detected by the processor is a minimum voltage signalKobayashi teaches (FIG. 1):
the sensor(s) (230) are located on the back side of the display (130)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the sensors on the back side of the display, as taught by Kobayashi, instead of or in addition to placing the sensors on the front side of the display, as taught by Zhai and Moriwaki, as they are art-recognized equivalents.
     The examiner notes that the resistance increases when the resistor(s) are stretched and resistance decreases when the resistor(s) are compressed/contracted. The sensors/resistors of Zhai and Moriwaki are located on the front side of the display and are stretched during folding; however, the sensors/resistors of Kobayashi are located on the back side of the display and are compressed/contracted during folding. Thus, the above combination yields the claim limitations of “wherein when the foldable display is in the unfolded state, the first deformation resistor has a maximum resistance value and the electrical signal detected by the processor is a maximum voltage signal; wherein when the foldable display is in the folded state, the first deformation resistor has a minimum resistance value and the electrical signal detected by the processor is a minimum voltage signal”.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 20180040678 A1) in view of Moriwaki (US 20150022445 A1) and further in view of Kobayashi et al. (JP 2019032885 A - all citations are to the attached English translation) and Seo et al. (US 20170160899 A1).Regarding claim 14:Zhai and Moriwaki teach all the limitations of claim 7, as mentioned above.Zhai also teaches:
wherein when the foldable display is in the half-folded state, a resistance value of the first deformation resistor is between a maximum resistance and a minimum resistance and; wherein the current bending degree of the foldable display can be determined by comparing the magnitude of the voltage signal detected by the processor ([0051]-[0056])Zhai fails to teach:
the resistance value of the first deformation resistor is negatively correlated to the bending angle of the foldable display
the current bending degree is a current folding angleKobayashi teaches (FIG. 1):
the sensor(s) (230) are located on the back side of the display (130)     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the sensors on the back side of the display, as taught by Kobayashi, instead of or in addition to placing the sensors on the front side of the display, as taught by Zhai and Moriwaki, as they are art-recognized equivalents.
     The examiner notes that the resistance increases when the resistor(s) are stretched and resistance decreases when the resistor(s) are compressed/contracted. The sensors/resistors of Zhai and Moriwaki are located on the front side of the display and are stretched during folding; however, the sensors/resistors of Kobayashi are located on the back side of the display and are compressed/contracted during folding. Thus, the above combination yields the claim limitations of “the resistance value of the first deformation resistor is negatively correlated to the bending angle of the foldable display”.Seo teaches:
the current bending degree is a current folding angle ([0018], [0031], [0126])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the angle based on the sensor signals, as taught by Seo, in the device of Zhai as it is an art-recognized suitable means for quantizing “the bending degree” of Zhai. The examiner notes that Zhai teaches determining the bending degree, but fails to explicitly teach determining an “angle”. Seo is relied upon as explicitly teaching determining an “angle”.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 20180040678 A1) in view of Moriwaki (US 20150022445 A1) and further in view of Zhao et al. (US 20200243004 A1).Regarding claim 15:Zhai and Moriwaki teach all the limitations of claim 5, as mentioned above.Zhai fails to teach:
wherein the pressure sensor is a capacitive pressure sensorZhao teaches:
wherein the pressure sensor is a capacitive pressure sensor ([0084], [0109])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capacitive sensor of Zhao instead of or in addition to the resistive sensor(s) of Zhai (and Moriwaki) as they are art-recognized equivalents for bending sensors.
Regarding claim 16:Zhai, Moriwaki, and Zhao teach all the limitations of claim 15, as mentioned above.As combined in the claim 15 rejection above, Zhao teaches:
wherein the capacitive pressure sensor comprises a deformation capacitance ([0084], [0109], FIGS. 12-13)

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 20180040678 A1) in view of Moriwaki (US 20150022445 A1) and further in view of Zhao et al. (US 20200243004 A1) and further in view of Madden et al. (US 20180238716 A1).Regarding claim 17:Zhai, Moriwaki, and Zhao teach all the limitations of claim 16, as mentioned above.As combined in the claim 15 rejection above, Zhao teaches:
wherein a geometric center of the deformation capacitor overlaps with a bending axis of the bendable region (FIG. 15), two plates of the deformation capacitor (FIGS. 12-13 - QX and 1032) are conductive layers ([0084]-[0085]) printed on both sides of an elastic insulator (FIGS. 12-13 - 1031) respectivelyZhai, Moriwaki, and Zhao fail to teach:
the elastic insulator is an organic elastic insulatorMadden teaches:
the elastic insulator is an organic elastic insulator ([0258])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PDMS as the elastic insulator, as taught by Madden, instead of the elastic insulator of Zhao as they are art-recognized equivalents for insulative / dielectric materials for capacitive bending sensors. The examiner notes that PDMS is a silicon-based organic polymer.
Regarding claim 18:Zhai, Moriwaki, Zhao, and Madden teach all the limitations of claim 17, as mentioned above.As combined in the claim 15 rejection above, Zhao teaches:
wherein when the foldable display is in the unfolded state, the deformation capacitor has a minimum capacitance value, and the electrical signal detected by the processor is a minimum voltage signal; wherein when the foldable display is in the folded state, the deformation capacitor has a maximum capacitance value, and the electrical signal detected by the processor is a maximum voltage signal; and wherein the current state of position of the foldable display can be determined by comparing the magnitude of the voltage signal detected by the processor (e.g. [0109])
Regarding claim 19:Zhai, Moriwaki, Zhao, and Madden teach all the limitations of claim 18, as mentioned above.As combined in the claim 15 rejection above, Zhao teaches:
wherein when the foldable display is in the half-folded state, a capacitance value of the first deformation capacitance is between the maximum capacitance and the minimum capacitance and the capacitance value of the first deformation capacitance is negatively correlated to the bending angle of the foldable display; wherein the current folding angle of the foldable display can be determined by comparing the magnitude of the voltage signal detected by the processor (e.g. [0109])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 20180040678 A1) in view of Moriwaki (US 20150022445 A1) and further in view of Nagamori (US 20200240809 A1).Regarding claim 20:Zhai and Moriwaki teach all the limitations of claim 5, as mentioned above.Zhai fails to teach:
wherein the pressure sensor is a piezoelectric pressure sensorNagamori teaches:
wherein the pressure sensor is a piezoelectric pressure sensor ([0026], [0063])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the piezoelectric pressure sensor of Nagamori instead of or in addition to the resistive pressure sensor of Zhai as they are art-recognized equivalents for bending sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856